Case 3:17-cv-00072-NKM-JCH Document 1060 Filed 09/13/21 Page 1 of 3 Pageid#: 17766




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    HANNAH PEARCE, MARCUS MARTIN,
    NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,


                           Defendants.


                       AMENDED CERTIFICATE OF SERVICE
Case 3:17-cv-00072-NKM-JCH Document 1060 Filed 09/13/21 Page 2 of 3 Pageid#: 17767




         I hereby certify that on September 13, 2021, I filed the Second Motion for Attorney Fees
   Recoverable from Robert ‘Azzmador’ Ray with the Clerk of Court through the CM/ECF system,
   which will send a notice of electronic filing to:

    Elmer Woodard                                     David L. Campbell
    5661 US Hwy 29                                    Justin Saunders Gravatt
    Blairs, VA 24527                                  Duane, Hauck, Davis & Gravatt, P.C.
    isuecrooks@comcast.net                            100 West Franklin Street, Suite 100
                                                      Richmond, VA 23220
    James E. Kolenich                                 dcampbell@dhdglaw.com
    Kolenich Law Office                               jgravatt@dhdglaw.com
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249                              Counsel for Defendant James A. Fields, Jr
    jek318@gmail.com
                                                      Bryan Jones
    Counsel for Defendants Jason Kessler,             106 W. South St., Suite 211
    Nathan Damigo, Identity Europa, Inc.              Charlottesville, VA 22902
    (Identity Evropa), Matthew Parrott, and           bryan@bjoneslegal.com
    Traditionalist Worker Party
                                                      Counsel for Defendants Michael Hill,
                                                      Michael Tubbs, and League of the South



    William Edward ReBrook, IV                        Joshua Smith
    The ReBrook Law Office                            Smith LLC
    6013 Clerkenwell Court                            807 Crane Avenue
    Burke, VA 22015                                   Pittsburgh, Pennsylvania 15216
    edward@rebrooklaw.com                             joshsmith2020@gmail.com

    Counsel for Defendants Jeff Schoep, Matthew       Counsel for Defendants Matthew Parrott,
    Heimbach, Matthew Parrott, Traditionalist         Matthew Heimbach, and Traditionalist
    Worker Party, National Socialist Movement,        Worker Party
    and Nationalist Front




                                                  1
Case 3:17-cv-00072-NKM-JCH Document 1060 Filed 09/13/21 Page 3 of 3 Pageid#: 17768




           I hereby certify that on September 13, 2021, I also served the following non-ECF
   participants via mail and electronic mail:

    Richard Spencer                                   Christopher Cantwell
    richardbspencer@icloud.com                        Christopher Cantwell 00991-509
    richardbspencer@gmail.com                         USP Marion, 4500 Prison Rd.
                                                      P.O. Box 2000
    Vanguard America                                  Marion, IL 62959
    c/o Dillon Hopper
    dillon_hopper@protonmail.com                      Robert “Azzmador” Ray
                                                      azzmador@gmail.com
    Elliott Kline a/k/a Eli Mosley
    eli.f.mosley@gmail.com
    deplorabletruth@gmail.com
    eli.r.kline@gmail.com




      Dated: September 13, 2021


                                                      /s/ Jessica Phillips
                                                      Jessica Phillips (pro hac vice)
                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP

                                                      Counsel for Plaintiffs




                                                  2
